Wy UVUULs VUVU

06/20/2019 12:12PM FAX 6175654921 UCU BUSTUN
Case 1:18-cv-10225-MLW Document 284-1 Filed 06/20/19 Page 1of3

UNITED STATES DISTRICT COURT

 

DISTRICT OF MASSACHUSETTS
LILIAN PAHOLA CALDERON JIMENEZ et al.,
Petitioners,
v. No. 18-¢v-10225-MLW
Kevin McAleenan, et al.
Respondents. )

 

DECLARATION OF ACTING FIELD OFFICE DIRECTOR
MARCOS CHARLES
Pursuant to the authority of 28 U.S.C. § 1746, I, Marcos Charles, the Acting Field Office
Director for U.S. Department of Homeland Security, United States Immigration and Customs
Enforcement, Enforcement and Removal Operations, Burlington, Massachusetts declare as
follows:

1, I am currently serving as the Acting Field Office Director (FOD) for the Boston Field
Office of the Office of Enforcement and Removal Operations (ERO), U.S. Immigration
and Customs Enforcement (ICE), U.S. Department of Homeland Security (DHS). | have
been serving in this position since May 1, 2019. I am stationed in Burlington,

Massachusetts.

2. I submit this declaration in response to this Court’s order that Respondents submit a
declaration explaining why it would be burdensome of inappropriate for ICE to provide
Petitioners with the following information: (1) at least five business days’ notice prior to
the removal of any class member; (2) a representation that Boston ICE-ERO considered
more than the outstanding removal when Respondents seck to remove a class member (3)

the reasons for ICE’s removal decision; and (4) a record of communications associated
9
Wy VUUes UUUY

06/20/2019 12:12PM FAX 6175654921 ULL BUDSLUN
-Case 1:18-cv-10225-MLW Document 284-1 Filed 06/20/19 Page 2 of 3

with each decision to remove a class member.

3. Requiring that Respondents provide Petitioners with at least five business days’ notice prior
to the removal of any class member would be burdensome or inappropriate because such
notice would compromise operational and security concerns. From an operational
standpoint, ICE has the ability to effectuate removal in less than five business days. Thus,
if such advanced notice is given, it is not uncommon for individuals to take proactive steps
to counter ICE operations in an attempt to prevent an individual’s removal. Therefore,
providing five business days’ notification would, in some cases, require ICE to stay the
removal of alicns with administratively final orders of removal and necessarily affect ICE
Boston’s limited detention capacity and enforcement operations.

4. ICE will provide Petitioners with a representation that Boston ICE-ERO considered more
than the outstanding removal order when Respondents seek to remove a class member. ICE
will provide this information by adding two columns to the detention spreadsheet ICE has
agreed to provide Petitioners in ECF No. 260. First, ICE will include a column that specifies
who made the decision to take an enforcement action against a class member (either the
Field Office Director or a Deputy Field Office Director). Second, ICE will also include a
column that states whether, in deciding to effectuate the removal of a class member, the
deciding official considered the class member's potential eligibility to apply for a Form I-
601A, Application for Provisional Unlawful Presence Waiver. Please note, that this
spreadsheet will not be relied upon when deciding to take an enforcement action. Rather, it
will be created by ICE Boston at the direction of the Field Office Director or Deputy Field
Office director who made the decision to effectuate the removal of the class member.

5. ICE also agrees to provide Petitioner with the reasons for the removal decision when
Respondents seek to remove class member. ICE Boston will provide this information
through the addition of the columns indicated in paragraph four.

9
06/20/2019 12:12PM FAX 6175654921 UCC BUSTUN WJ VUUI/ UUUS
Case 1:18-cv-10225-MLW Document 284-1 Filed 06/20/19 Page 3 of 3

6. However, ICE Boston does not agree to provide a record of communications associated
with each decision to remove a class member, as these documents are highly sensitive and
may be privileged information. It is also worth noting that these documents may not exist
in all cases. However, if the Court orders ICE Boston to produce such a record, ICE reserves
the right to redact certain information that is unrelated to the decision-making process

outlined above or certain law enforcement privileged comments.

I declare under penalty of perjury that the foregoing is true and correct.

Signed on the Twentieth day of June, 2019

 

Charles
Acting Field Office Director
U.S. Department of Homeland Security

United States Immigration and Customs Enforcement

Burlington, Massachusetts
